Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claim(s) 21, 29, and 39 is/are rejected under 35 U.S.C. 103 as being unpatentable over Jeon et al. (WO 2018034371, hereinafter Jeon).
Re claim 21, Jeon discloses, a system for providing a playback video, the system comprising: an electronic device in operable communication with at least one processing unit (160), wherein the processing unit being configured or configurable to: receive a video including a playback time (fig 6, par [0086]); detect frames in the video (fig 6, par [0086]); receive an input to change a speed variable of a selected segment of the video to a modified speed variable (Vt1, fig 6, par [0086]); associate one or more first frames of the frames with a first segment (TD1, fig 6, pars [0086]-[0087]), and one or more selected frames of the frames with the selected segment; change the speed variable of the selected frames based on the input to the modified speed variable creating a modified segment, wherein the modified speed variable is different to that of a speed variable of the first segment (.7 slower and/or 1.1 faster, fig 6, pars [0086]-[0087]); and create a playback video including the [modified] first segment and the modified segment by replacing the selected segment with the modified segment, wherein the playback video having a modified video playback time different to that of the video playback time (fig 6, pars [0086]-[0087]).
Jeon discloses the invention of claim 1 but creates a playback video including a modified segment instead of a segment and the modified segment. Since the modification speed is selected one of ordinary skill in the art, before the effective filing date of the claimed invention, would have been motivated select a speed of 1 for a given segment meanwhile modifying the speed of another segment in order to amplify the amount of change made to a modified segment – making the adjusted speed appear more/less dramatic.
Claims 29 and 39 are rejected for the reasons stated in claims 21. The method steps and non-transitory medium as claimed would have been obvious and expected by the system of Jeon.

Allowable Subject Matter
Claims 22-28, 30-38, and 40-55 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.

Contact
Any inquiry concerning this communication or earlier communications from the examiner should be directed to JOEL W FOSSELMAN whose telephone number is (571)270-3728. The examiner can normally be reached 8:00 - 5:00 M-F.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Sinh Tran can be reached on 571-272-7564. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/JOEL W FOSSELMAN/Primary Examiner, Art Unit 2696